Citation Nr: 0924889	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to 
December 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection and 
assigned a 10 percent rating for lumbosacral strain, 
effective March 13, 2006.

In March 2009, the RO requested from the Veteran's 
representative a VA Form 646, Statement of Accredited 
Representative in Appealed Cases.  In lieu of the Form 646, 
the Veteran's representative submitted a statement, and 
requested an additional opportunity to submit a Form 646 if 
the Veteran did not appear for the scheduled hearing.  The 
Veteran is generally afforded 30 days to submit additional 
evidence following the issuance of a supplemental statement 
of case (SSOC).  An extension may be granted for good cause 
shown.  The Veteran did not report for the hearing.  Since 
that time, neither he nor his representative has set out 
specific allegations of error of fact or law necessitating 
additional time to submit the Form 646.  Therefore, the Board 
sees no basis to grant the request.

The Veteran requested a hearing before a member of the Board 
at his local RO.  Despite receiving notification, he failed 
to appear at the scheduled hearing, and the request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  Since March 13, 2006, the Veteran's lumbosacral strain 
has been manifested by degenerative disc disease, pain and 
limitation of motion; but not limitation of forward flexion 
of the thoracolumbar spine to 60 degrees; or incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks.

2.  Since March 13, 2006, the Veteran's lumbosacral strain 
has been productive of neurological impairment of the right 
foot that results in disability analogous to mild incomplete 
paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  Since March 3, 2006, the effective date of service 
connection, the criteria for an initial evaluation in excess 
of 10 percent for a lumbosacral strain have not been met.   
38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2008).

2.  From March 13, 2006, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
1159, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
correspondence dated in April 2006, the RO notified the 
Veteran of the requirements for the initial claim of service 
connection to include the relative burdens of VA and the 
Veteran.  Service connection was subsequently granted, and 
the Veteran appealed the initial ratings assigned in July 
2006.  In a claim for higher disability ratings, in cases 
such as this, where service connection has been granted and 
initial disability ratings and effective dates have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, the April 2006 correspondence and a May 2008 
correspondence notified the Veteran of the process by which 
disability ratings and effective dates are determined.  The 
Veteran was given the opportunity to submit additional 
information.  In August 2007 and March 2009 his 
representative submitted additional statements.  The Veteran 
has been adequately notified of the information and evidence 
necessary to substantiate his claim for a higher rating.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A (a)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  

Disability Evaluation

The Veteran seeks a higher disability evaluation for his 
service-connected lumbosacral strain.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).   
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The service treatment records show complaints of back pain 
following lifting weights.  He was diagnosed with low back 
strain, prescribed pain medication and placed on physical 
profile.

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code (DC) 5237 for service-connected lumbosacral 
strain, effective from March 13, 2006.  He contends a higher 
rating is warranted because his low back disability is 
productive of chronic and severe low back pain and 
radiculopathy.

Under DC 5237, lumbosacral strain is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted when there is unfavorable anklyosis of 
the entire thoracolumbar spine.  A 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  These 
criteria for a 50 or 100 percent evaluation apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbosacral spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. Normal combined range of motion of the 
thoracolumbosacral spine is 240 degrees.  Normal ranges of 
motion for each component of spinal motion provided are the 
maximum usable for calculating the combined range of motion.  
38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

When an evaluation of a disability is based upon limitation 
of motion, as in this instance, the Board must also consider, 
in conjunction with the otherwise applicable DC, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In July 2006 the Veteran was afforded a VA examination.  At 
that time he complained of pain in his low back, primarily on 
the right side with occasional radiation to the right leg and 
calf.  He reported use of a back support periodically.  His 
comfort level was stated as not being able to sit for more 
than one hour or walking for more than two blocks without 
increased pain.  Objective findings showed the Veteran was 
able to walk well on the flat, and able to get up on heels 
and toes well.  The Veteran could bend forward to 80 degrees 
extension.  The spine was 40 degrees lateral.  Lateral 
bending 35 degrees on the left, and 25 degrees on the right 
with some pain.  Rotation was 65 degrees right and left also 
with some pain.   The examiner noted no discernible sensory 
deficit in either foot, and that the Veteran had good 
dorsalis pedis pulses bilaterally.  The Veteran had some 
weakness of dorsiflexion of the right foot and of the great 
toe extensor.  The examiner felt each was minor, but 
definite.  There was no tenderness in the lumbar spine, but 
some around the sacrum on the right side.  The sciatic 
notches were nontender and the Trendelenburg test was 
negative bilaterally for gluteal weakness.  The examiner 
reported no findings of additional loss of motion due to 
fatigue, weakness, or lack of endurance and additional loss 
due to flare ups.  The examiner's impression was the Veteran 
had L5 radiculopathy as evidenced by the weakness in his 
dorsiflexion and great toe extensor.     

An August 2006 MRI showed posterior disc protrusion at L5/S1.  
A November 2006 VA outpatient treatment report notes the 
Veteran reported constant back pain.  He indicated he wanted 
to avoid surgery as long as possible, and that he used 
physical therapy, yoga and his prescribed pain medications.     

At a July 2008 VA examination, the Veteran reported constant, 
moderate and achy pain with any movement.  He stated sharp, 
shooting pain radiated into his legs. The Veteran also 
reported that he was incapacitated for approximately one week 
after sleeping on the couch and had difficulty walking.  
Presently, he is able to walk more than a mile.  The examiner 
noted the Veteran's posture, head position and gait were 
normal.  Objective findings showed muscle spasms on the right 
with pain and tenderness bilaterally.  There was no atrophy, 
guarding or weakness.  

At that time, the examiner also checked for evidence of 
radiculopathy into the lower extremities due to the July 2006 
findings.  Vibration, pain (pinprick), light touch and 
position sense were all 2/2, which is normal.  A detailed 
reflex examination including the arms, knees and ankles was 
also normal.  Range of motion testing of the thoracolumbar 
spine revealed forward flexion to 90 degrees, active and 
passive.  Lumbar extension was to 15 degrees, active and 
passive.  Right lateral bend was to 15 degrees, left side 
lateral bend was to 20 degrees.  Right and left rotation was 
to 25 degrees.  All had pain on active range of motion with 
no additional range of motion loss due to fatigue, lack of 
endurance or lack of incoordination.  Lumbar spasms were 
present at the L5 level during range of motion testing with 
right lateral bend and rotation to the right.  There was no 
guarding of movement.  The examiner noted the Veteran was 
very flexible, which he attributed to daily yoga.  However, 
his range of motion was considered reduced for the Veteran.  
The examiner reviewed lumbar spine x-rays from July 2006 and 
August 2008, noting straightening of the lumbar spine 
suggestive of muscular spasms and degenerative changes.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine.        

On review, the Board finds that an initial evaluation in 
excess of 10 percent for lumbosacral strain is unwarranted.  
At his July 2008 VA examination, the Veteran had forward 
flexion of the thoracolumbar spine to 90 degrees, which is 
noncompensable under DC 5237.  However, since degenerative 
disc disease was established by x-ray findings, this would 
warrant the 10 percent evaluation currently assigned.  Under 
the Rating Schedule, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71, DC 5003.  The 
Veteran's limitation of motion is noncompensable under DC 
5237.  Thus, a rating of 10 percent for arthritis is 
appropriate.

Next, the Board has considered whether the Veteran is 
entitled to rating in excess of 10 percent based upon the DC 
5243 pertaining to Intervertebral Disc Syndrome (IDS).  At a 
July 2008 VA examination, he reported one week in 2006 that 
he became incapacitated.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The records do not show he had 
incapacitating episodes having a total duration of 2 weeks 
but less than 4 during any time, that required bed rest 
prescribed by a physician.  Thus, a rating under DC 5243 is 
unwarranted.     

The Board considered whether the Veteran should receive the 
next higher evaluation based on the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  DeLuca awards a separate evaluation 
based on functional loss.  Functional loss, which is the 
inability to perform the normal working movements of the body 
within normal limits, specifically due to pain and weakness 
on motion, also is to be considered when ascertaining the 
severity of musculoskeletal disabilities.  Id.  As noted, the 
Veteran's forward flexion of the thoracolumbar spine is 
normal (90 degrees), and despite the complaints of pain 
throughout range of motion testing, the July 2008 VA examiner 
specifically noted that there was no additional functional 
loss with repetitive motion.  Thus, the 10 percent evaluation 
assigned to the service-connected lumbosacral strain 
contemplates any functional impairment, pain, and weakness 
that he may experience as a result of this disability.  The 
Veteran is already receiving a disability rating based on 
symptomatology that includes limitation of motion and 
functional loss due to pain on motion.  See Johnston v. 
Brown, supra.   Accordingly, a higher rating based on 
functional loss is not warranted.  

Based on the above, the Board finds that a separate 10 
percent evaluation is warranted for neurological impairment.  
In reaching this determination, the Board notes at his July 
2006 VA examination, the Veteran complained of pain radiating 
into his right leg and calf.  Examination revealed weakness 
of dorsiflexion of the right foot and some weakness of the 
great toe extensor of the right foot.  The examiner diagnosed 
L5 radiculopathy.  The examiner at his July 2008 examination, 
found no neurological impairment.  A reasonable doubt exists 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  The reasonable doubt doctrine is applicable even in 
the absence of official records, particularly if the basic 
incident allegedly arose under combat or similarly strenuous 
conditions and is consistent with the probable results of 
such known hardships.  When a reasonable doubt arises, it 
will be resolved in favor of the claimant.  See 38 C.F.R. 
§ 3.102 (2008).  The Board finds that the evidence of record 
is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that a separate 10 percent evaluation 
for L5 radiculopathy is warranted.  Because there is no 
objective evidence of left-sided radiculopathy, the 
preponderance of the evidence is against the award of a 
second 10 percent rating for left-sided radiculopathy under 
Diagnostic Code 8520.

Where the evidence contains factual findings that show that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield.  However, the record 
does not support the assignment of different percentage 
evaluations during the time period on appeal.  There were no 
distinct periods of time during which the Veteran's 
disability varied in severity.  Accordingly he is not 
entitled to receive a "staged" rating.

There is no showing that the low back disability has resulted 
in so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran 
contends on his substantive appeal form that he has severe 
pain and incapacitation that hinders his ability to provide 
for his family.  In this regard, during his July 2008, the 
Veteran reported no loss time from work.  The examiner also 
noted that his position in computer software is primarily 
sitting, and the Veteran has suffered no significant effects 
due to his lumbosacral strain.  The back disability has not 
required recent hospitalizations and the current evaluation 
already recognizes the significant impact on his employment.  
In view of these considerations, the criteria for referral 
for consideration of an extraschedular rating have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In the absence of evidence of 
any of the factors outlined above, the criteria for referral 
for consideration of an extra-schedular rating have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.

Subject to the law and regulations governing payment of 
monetary benefits, from March 13, 2006, a separate 10 percent 
rating for mild incomplete paralysis of the sciatic nerve of 
the right foot, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


